Citation Nr: 0813406	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-23 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of a right 
great toe fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
March 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in March 2008.  A transcript of that 
hearing is of record.

The Board notes that this case was previously remanded in 
October 2007 in order to afford the veteran an opportunity 
for a videoconference hearing per his request.  As this 
additional development has been completed, the Board finds 
that this case is once again properly before the Board.


FINDING OF FACT

Any residuals of a fracture of the right great toe are not 
related to military service.


CONCLUSION OF LAW

The veteran does not have residuals of fracture of the right 
great toe that are the result of disease or injury incurred 
in or aggravated by active military service; nor may 
arthritis of the right great toe be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2005 and July 2007.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, any timing errors have been cured in 
the process of the previous remand and RO subsequent actions.  
Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The veteran was apprised of 
the criteria for assigning disability ratings and for award 
of an effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), service personnel records, 
and VA and private medical records.  As to whether further 
action should have been undertaken by way of obtaining 
medical opinion on the question of service connection for 
residuals of fracture of the right great toe, the Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains: 1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In this case, as will be described in more 
detail below, the record includes no showing by medical 
evidence of a right great toe disability until many years 
after military service.  Additionally, there is no 
indication, except by way of unsupported allegation, that any 
right great toe disability may be associated with the 
veteran's military service.  Consequently, given the standard 
of the regulation, the Board finds that VA did not have a 
duty to assist that was unmet.

At his March 2008 Board hearing, the veteran stated that he 
injured both of his feet while unloading ammunition, when the 
door of a rail car unexpectedly came off its track and 
closed, pinning him between the wall of the train car and a 
pallet of ammunition.  The veteran stated that he badly 
injured both feet, and a man named W.G., the driver of a 
truck on which the veteran was loading ammunition, put the 
veteran in the back of his truck and took him for treatment 
to a dispensary at a hospital in Landstuhl.  The veteran 
stated that his feet and toes were "smashed," and he stated 
that he was placed on light duty for about two to three 
weeks.  The veteran contends that since this in-service 
accident, he has experienced problems with his feet and toes, 
and noted that about 15 years ago, he had his foot operated 
on, and the doctor put in screws and plates in his right foot 
because arthritis had set in.

The record contains two statements from W.G., dated in April 
2006 and June 2007, stating that he was present in 
Weilerbach, Germany in 1967 when the veteran pinned his foot 
against the railcar door with a pallet and broke his big toe.  
W.G. noted that he took the veteran to Landstuhl Hospital to 
be treated.  In the letter submitted in June 2007, W.G. added 
that he drove the veteran from the base in Miesau to a 
hospital in Landstuhl, and stated that he remembered the 
veteran being in a lot of pain in the car, and noted that it 
appeared as if he broke one of his feet, but the veteran 
returned to Miesau with W.G. because there was not much they 
could do, although he was put on light duty for a while.

The record also contains statements from the veteran's wife 
dated in April 2006 and March 2007, stating her contention 
that the veteran damaged his right foot in the summer of 1967 
during the six-day war, while loading ammunition in a rail 
car, and that he was taken to the hospital where it was 
discovered that his toe was broken.  His wife reported that 
his feet bothered him for years until finally he got to the 
point where he could barely walk, and then he had a plate and 
steel screws put in his foot. 

The SMRs contain an entry related to the left foot dated in 
July 1967, which shows that the veteran dropped a gate on his 
left foot, and had pain in his toes and over the distal 
metatarsals, but noted that an x-ray was negative.  This 
entry also stated that the injury occurred when a board fell 
on the veteran's foot, and noted the location of the injury 
as Miesau.  However, the SMRs do not contain any references 
to complaints or treatment related to the right foot or toes, 
and the veteran's separation examination revealed a normal 
clinical evaluation for the feet.

The file also contains records from the Sports Medicine 
Center dated from November 1999 through March 2000, including 
an October 1999 progress note by W.S., M.D. stating that the 
veteran had a many-year history of right foot pain that had 
progressed to the point where he was unable to ambulate at 
all without significant pain in the foot.  Dr. S. noted that 
the veteran had been seen for this in the past and had x-rays 
done about five years earlier, which demonstrated complete 
obliteration of the joint space at the metatarsophalangeal 
(MPT) joint of the great toe.  Dr. S. noted that the veteran 
underwent intra-articular injections that provided him with 
some temporary relief, and stated that over the last several 
years he had just put up with it but it had progressively 
become more painful.  On examination, Dr. S. reported soft 
tissue swelling about the MTP joint of the great toe, and 
noted that range of motion was limited in dorsiflexion and 
plantar flexion with severe pain.  Dr. S. noted that his 
treatment option included surgical intervention, and reported 
that the veteran wished to proceed with surgery.

An Operation Report from the Methodist Hospital dated in 
November 1999, noted a preoperative diagnosis of severe 
hallux valgus of the right first metatarsophalangeal joint, 
and noted that the operation entailed a fusion of the right 
first metatarsophalangeal joint.  A progress note dated in 
January 2000 shows that the veteran was seen for a follow up 
of the fusion of the right first metatarsophalageal joint, at 
which point the veteran reported that if he was up on his 
feet for long periods, he experienced some mild pain within 
the right great toe, and he complained of some mild swelling 
throughout this region.  A progress note dated in March 2000 
shows that occasionally the veteran experienced some minor 
discomfort, but overall he was doing well.  On examination, 
Dr. S. noted no tenderness to palpation, and stated that x-
rays showed that the hardware was intact, and the fusion site 
appeared solid.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Additionally, certain chronic diseases, including arthritis, 
may be presumptively service connected if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2007).

Here, there is evidence of a current disability involving the 
veteran's right great toe, specifically, residuals of a 
November 1999 operation where the veteran underwent a fusion 
of the right first metatarsophalangeal joint, which entailed 
placing hardware in his right foot.  There is also evidence 
of a July 1967 in-service injury to the left foot which noted 
that the veteran dropped a "gate" on his left foot, and had 
pain in his toes, and over the distal metatarsals; however, 
an x-ray taken at the time of the incident was negative.  
This entry also stated that the injury occurred when a 
"board" fell on the veteran's left foot.  Although there is 
medical evidence of an in-service injury involving the left 
foot, the SMRs do not document an injury to the right foot, 
and in fact, both feet were found to be normal at the time of 
discharge.  The Board notes that the veteran argued that his 
being placed on light duty while in the military was evidence 
of the in-service injury to both feet; however, after 
reviewing the SMRs, the Board finds no indication that the 
veteran was placed on light duty.

Even though there is no medical documentation of an in-
service injury involving the right foot, the veteran 
submitted lay statements describing an injury that occurred 
in 1967 in Miesau, when an ammunition pallet fell on his 
feet, "smashing" his toes.  Specifically, the veteran 
contends that he injured both his feet, not just the left 
foot as documented by the SMRs, and lay statements from W.G. 
noted that he was present at the time of the incident, and 
remembered the veteran being in a lot of pain, as if he had 
broken his foot, and stated that he drove the veteran to a 
hospital in Landstuhl to be treated.  In this regard, the 
Board observes that the veteran is competent to testify on 
factual matters of which he has first-hand knowledge.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, a 
review of his SMRs reveals no complaints of or treatment 
related to his right foot or right toes at any time during 
his period of active duty.  Further, the earliest evidence of 
a right toe disability is not until 1999, approximately 30 
years after separation from service, when progress notes from 
the Sports Medicine Center show an operation for severe 
hallux valgus of the right first metatarsophalangeal.  The 
Board finds that this lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it is proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ("negative evidence" 
could be considered in weighing the evidence).  Given the 
separation examination, and the absence of problems for so 
many years after service, the Board finds that any injury the 
veteran may have sustained to his right great toe in service 
did not result in continued problems after service and is 
unrelated to the problems he later experienced many years 
later.

Regarding presumptive service connection, because the first 
post-service disability involving the right great toe was not 
documented until 1999, there is no indication that arthritis 
(which, the Board notes, there is no indication in the record 
that arthritis was even specifically diagnosed), manifested 
itself to a degree of 10 percent or more within one year of 
leaving qualifying military service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2007).

In summary, after weighing all the evidence of record, 
including the veteran's own statements, and those submitted 
by W.G. and the veteran's wife, the Board finds that service 
connection for residuals of a right great toe fracture is not 
warranted.

The veteran nevertheless contends that his current right 
great toe disability originated during his period of active 
military service.  However, while the veteran is competent as 
a layperson to describe the symptoms he experiences, he is 
not competent to provide a medical opinion as to their 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1)).  Consequently, the veteran's own 
assertions as to the etiology of his current disability have 
no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  Any 
current residuals of a right great toe fracture are not 
traceable to an injury incurred in or aggravated during 
active military service.


ORDER

Entitlement to service connection for residuals of fracture 
of the right great toe is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


